 ALLIS-CHALMERS MANUFACTURING COMPANY389ALLIS-CHALMERSMANUFACTURING COMPANYandLODGE729, INTER-NATIONAL ASSOCIATIONOFMACHINISTS, AFL, PETITIONER.Case No.9-RC-2100.January28,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joe F. Odle, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.'3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer and the Intervenor contend that a 5-year contractbetween them, executed July 9, 1950, effective to July 10, 1955, is abar to the instant petition.The Petitioner denies that the Employer,at the plant involved herein, is in the farm equipment industry andthat the present contract is a bar.The Employer, with 11 plants throughout the United States, isengaged in the manufacture of farm equipment, industrial type heavyequipment, and electrical equipment.The Norwood, Ohio, plant, theonly one involved herein, manufactures electrical motors, centrifugalpumps, and textrope sheaves.Twenty percent of the output of thisplant is utilized in the manufacture of farm equipment at other plantsof the Employer and the remainder is sold to customers.At the hearing, the Employer introduced into evidence 14 contractscovering employees at its 11 plants.Twelve of these contracts werefor periods of 5 years and 2 were for shorter periods. In a previouscase, involving the Employer'sWest Allis,Wisconsin, plant,2 theBoard found that 3 of the 4 major manufacturers of farm equipment,including the Employer, had contracts of 5 years' duration covering38,000 employees.It there found that the Employer was engaged infarm equipment operations and that, as a substantial part of thatindustry was covered by contracts of 5 years' duration, such contractswere reasonable and a bar for their term.It is clear from the record herein that the Employer is engagedin manufacturing farm equipment and that its Norwood, Ohio, plant'Local 765, International Union of Electrical Radio and Machine Workers of America,CIO, herein called Intervenor,intervened on the basis of a contract interest.2 Allis-Chalmers Manufacturing Company(West AllisPlant),102 NLRB 1135.111 NLRB No. 56. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDis an integral part of its farm equipment operations.As the Boardhas previously found that 5-year contracts cover a substantial part ofthe farm equipment -industry and are reasonable for their term, wefind that the instant contract is reasonable and a bar to a presentdetermination of representatives.We shall, therefore, dismiss thepetition.'[The Board dismissed the petition.]CHAIRMANFARMER, concurring :I agree to dismiss this petition on the ground of contract bar. Forthe reason stated in my dissenting opinion inRepublic Aviation Corp.,109 NLRB 569, I reject the "substantial part of the industry" testas the permanent rule for determining whether or not a particularcontract is a bar to an election.Nevertheless, while I stated in thatopinion that I would adopt a flat 2-year rule, I now feel that thequestion of what should be the proper standard for determining themaximum period for which a contract should be recognized as a barto an election is one which deserves further study and considerationbefore a final decision is made. I also believe that the problem is ofsufficient national importance that the Board should entertain pro-posals from both labor and management before instituting a permanentrule.In the meantime, and in order to expedite the handling of opinioncases, I have decided to recognize as a bar to an election any contractin an industry in which the Board has alreay determined that con-tracts longer than 2 years in duration constitute a bar to an election.The farm equipment industry is one in which the Board has previouslydetermined that contracts of 5 years' duration bar petitions for elec-tions during their term.Accordingly, I concur in the dismissal ofthe petition in this case.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.S Since the current contract between the Employer and the Intervenor has been in effectformore than 2 years, Member Rodgers would find that the contract is no bar to theinstant petitionAccordingly,he would not dismiss the petition.See his dissent inRepublic Aviation Corp,109 NLRB 569.UNITED PRODUCTIONS OF AMERICAandSCREEN CARTOONISTS GUILD(IND.), PETITIONERandINTERNATIONAL ALLIANCE OF THEATRICALSTAGE EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THEUNITED STATES AND CANADA.Case No. 31-RC-3647. January 31,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Norman H. Greer, hearing111 NLRB No 62.